Case 2:13-cv-00457-JMV-MF Document 268 Filed 07/15/19 Page 1 of 3 PageID: 4987




Timothy E. Corriston, Esq.
CONNELL FOLEY LLP
56 Livingston Avenue
Roseland, NJ 07068
(973) 535-0500
tcorriston@connellfoley.com
Attorneys for Defendant/Counterclaimant/Third-Party Plaintiff
9440 Fairview Avenue LLC, and Defendants Timothy Murray,
Joseph Sanzari Inc. and North Bergen Asphalt LLC

Henry E. Klingeman, Esq.
Helen A. Nau, Esq.
KROVATIN KLINGEMAN LLC
60 Park Place, Suite 1100
Newark, NJ 07102
(973) 424-9777
hklingeman@krovatin.com
hnau@krovatin.com
Attorneys for Defendant Joseph Sanzari, individually


                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

AMA REALTY LLC,                                 CIVIL ACTION NO.: 02:13-cv-00457

            Plaintiff/Counterclaim
            Defendant,                                   FILED ELECTRONICALLY

                       v.
                                                   NOTICE OF MOTION IN LIMINE TO
9440 FAIRVIEW AVENUE, LLC, JOSEPH                    PRECLUDE THE OPINIONS OF
SANZARI, TIMOTHY MURRAY, JOSEPH                       ANTHONY J. RINALDI, MAI
M. SANZARI INC., NORTH BERGEN
ASPHALT LLC, and TILCON NEW YORK,
INC.

            Defendants/Counterclaimant/
            Third-Party Plaintiff

                       v.

MILLENNIUM RESOURCES RECOVERY,
LTD, PERFECT BODY & FENDERS CO.,
INC., and JOHN DOES 1-5.
          Third-Party Defendants.


5098828-1
Case 2:13-cv-00457-JMV-MF Document 268 Filed 07/15/19 Page 2 of 3 PageID: 4988




TO:         Paul Batista, Esq.
            26 Broadway – Suite 1900
            New York, NY 10004

            Michael Farhi, Esq.
            Kates Nussman Rapone Ellis & Farhi, LLP
            190 Moore Street, Room 306
            Hackensack, NJ 07601
            Attorneys for Plaintiff, AMA Realty LLC

            PLEASE TAKE NOTICE that on September 26, 2019, at 10:30 a.m. or as soon

thereafter as counsel may be heard, Defendant/Counterclaimant/Third-Party Plaintiff 9440

Fairview Avenue LLC, and Defendants Joseph M. Sanzari, Inc., North Bergen Asphalt LLC, and

Timothy Murray, individually, by their undersigned counsel, Connell Foley LLP, and Defendant

Joseph Sanzari, individually, by his counsel Krovatin Klingeman LLC (collectively

“Defendants”), shall move before the Honorable John M. Vazquez, U.S.D.J., at the Martin

Luther King Federal Building & U.S. Courthouse, Newark, New Jersey, for entry of an Order

precluding the opinions of Anthony J. Rinaldi, MAI.

            PLEASE TAKE FURTHER NOTICE that in support of this motion, Defendants will

rely upon the Brief and the Certification of Timothy E. Corriston and Exhibits thereto, and any

additional submissions made hereafter; and

            PLEASE TAKE FURTHER NOTICE that a proposed form of Order has been

submitted herewith pursuant to the Rules of this Court; and

            PLEASE TAKE FURTHER NOTICE that oral argument is requested on this matter.




5098828-1
Case 2:13-cv-00457-JMV-MF Document 268 Filed 07/15/19 Page 3 of 3 PageID: 4989




                                    CONNELL FOLEY LLP

                                    By: /s/ Timothy E. Corriston, Esq.
                                         tcorriston@connellfoley.com
                                    Attorneys for Defendant/Counterclaimant 9440
                                    Fairview Avenue LLC, and Defendants Joseph M.
                                    Sanzari, Inc., North Bergen Asphalt LLC, Tilcon
                                    New York Inc., and Timothy Murray, individually

                                    KROVATIN KLINGEMAN LLC

                                    By: /s/ Henry E. Klingeman
                                        hklingeman@krovatin.com
                                    Attorneys for Defendant Joseph Sanzari,
                                    individually


Dated: July 15, 2019




5098828-1
